Citation Nr: 0731717	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  03-34 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left ankle disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right great toe bunion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1984 to May 1987.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that assigned an 
increased (10 percent) rating for the right great toe bunion, 
effective February 20, 2001 (the date of the claim for 
increase), and continued a noncompensable rating for the left 
ankle disability.  The case is now under the jurisdication of 
the Philadelphia RO.  An October 2005 rating decision by the 
Philadelphia RO increased the rating for the left ankle 
disability to 10 percent (effective February 20, 2001).  A 
September 2006 rating decision further increased the rating 
for the left ankle disability to 20 percent, effective May 
25, 2006 (the date of the most recent VA examination).  The 
veteran has not disagreed with the effective date assigned.  
In May 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's service connected left ankle disability is 
manifested by no more than marked limitation of motion; 
ankylosis is not shown.

2.  The veteran's right great toe bunion produces impairment 
consistent with no more than moderate foot injury.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected left ankle disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5271 (2007).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's right great toe bunion.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.71a, 
Codes 5280, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A July 2002 letter (prior to the decision on appeal) provided 
the veteran notice of evidence needed to support his claim 
and advised him of his and VA's responsibilities in the 
development of the claim.  This letter also advised him to 
submit relevant evidence in his possession.  While he was not 
provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he was provided such notice by letter in September 2006; has 
had ample opportunity to respond; and is not prejudiced by 
untimeliness of such notice, as the instant decision does not 
address any effective date matters.  A September 2003 
statement of the case (SOC) and October 2005 and September 
2006 supplemental SOCs (SSOCs) notified him of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the ratings assigned.  As the veteran has received 
all critical notice, has had ample opportunity to respond 
and/or supplement the record after notice was given, and had 
the claims readjudicated thereafter (See September 2006 
SSOC), he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in November 2001, March 2005 
and May 2006.  VA's duty to assist him in the development of 
facts pertinent to his claims is met.  

II.  Factual Background, Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

Where two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

In determining the degree of functional impairment caused by 
a foot injury, the provisions of 38 C.F.R.  §§ 4.10, 4.40, 
and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  These factors include functional loss due 
to pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

Left ankle

As noted, service connection for residuals of a left ankle 
injury, rated noncompensable, was granted by a July 1996 
rating decision.  

In February 2001 the veteran filed a claim seeking an 
increased rating.  He submitted a February 2001 VA record 
which showed chronic sprain of the left ankle.

VA records from March 1999 to May 2001 show treatment for 
complaints of chronic left ankle pain.

On November 2001 VA examination, the veteran reported that he 
continued to have occasional left ankle pain, and that the 
ankle was weak and frequently gave out.  Physical examination 
revealed that there was no swelling, warmth, tenderness, 
crepitus, or effusion.  Range of motion studies revealed 30 
degrees of flexion, extension, inversion, and 20 degrees of 
eversion.  There was no laxity found.  X-rays were negative 
for fracture.  The examiner noted that the left ankle was 
normal.

A January 2003 private left ankle MRI showed a mild to 
moderate amount of fluid in the left ankle joint space; but 
was otherwise unremarkable.

A January 2003 private report from R.A.R, MD notes that the 
veteran complains of a left weak ankle.  Physical examination 
revealed a 2+ anterior drawer test.  There was tenderness 
over the anterior talofibular ligament, and significant 
peroneal weakness.  There was full range of motion (ROM) of 
the ankle, subtalar, transverse tarsal, and MTP joints.  
Pedal pulses were intact and sensation was normal.  Motor 
examination (other than for peroneal strength) was normal.  
The examiner noted that he reviewed the MRI and stated that 
the veteran had a complete tear of the anterior talofibular 
ligament.  He also indicated that he did not see any 
significant abnormality.  The impression was functional and 
mechanical instability of the left ankle.  The veteran was 
given a brace for support, and instructed in a course of 
physical therapy.

VA treatment records from January 2004 to March 2005 include 
a January 2004 record which notes the veteran's complaints of 
left ankle instability.  He indicated he had worn an ankle 
brace provided "by an outside orthopedist".  He was seeking 
a second opinion regarding surgery.  Physical examination 
revealed that the left ankle was in good alignment.  There 
was no erythema.  ROM was 20 degrees of dorsiflexion, plantar 
flexion was 40 degrees, inversion was 45 degrees and eversion 
was 20 degrees.  It was noted that ankle reconstruction 
surgery was recommended for continued instability despite 
therapy and bracing. 

On March 2005 VA examination, the veteran reported that he 
has constant ankle pain that varies in intensity.  He 
reported that he twisted his ankle at least once every week 
or two.  The twisting usually resulted in swelling, which 
would last anywhere from two to seven days.  He stated that 
he always wore an ankle brace which ass only minimally 
helpful, as he continued to experience ankle inversion and 
subsequent strain.  Physical examination revealed that the 
veteran's gait was normal.  There was no swelling of the 
ankle joint.  There was minimal discomfort to very firm 
palpation over the lateral fibular ankle ligament area.  
There were less than 5 degrees of left ankle dorsiflexion; 
plantar flexion was 0 to 40 degrees.  X-rays were normal.  

VA treatment records from July 2005 to April 2006 include an 
August 2005 record which notes the veteran was seen for left 
ankle complaints.  Physical examination revealed no effusion.  
There was full range of motion.  There was no appreciable 
weakness to resistance.  X-rays showed no appreciable 
fracture or degenerative joint disease.  On MRI attachment of 
the ATF ligament was not appreciated.

On May 2006 VA examination, the veteran reported that he 
experiences chronic instability and pain (8 on a scale of 
10).  He wore an ankle brace at all times.  He reported 
bimonthly flares, lasting three to four days with associated 
swelling and warm feet.  The flares were precipitated by 
periods of instability and falls.  During these periods he 
has 50 percent to 75 percent less function than usual.  He 
indicated that he was able to walk half a mile (wearing an 
ankle brace).  Physical examination revealed instability of 
the left ankle on stress inversion and eversion.  There was 
mild instability with anterior drawer.  Plantar flexion was 
from 90 to 150 [degrees?], dorsiflexion was from 0 to 0.  
There was no noted abnormal weight bearing.  There was no 
additional limitation due to pain, fatigability or repetitive 
use.  The veteran stated that he had significant to moderate 
difficulties on his job related to heavy lifting and weight 
bearing, which caused increased pain and exacerbated 
instability of the ankle.  He indicated that he missed 
several days of work monthly because of flare-ups.  The 
diagnosis was "Chronic left ankle strain.  Moderate to 
severe impairment related to flares, chronic instability and 
mild to moderate impairment on occupation related to missed 
days at work and difficulty carrying out usual activities of 
the job."  

A May 2006 private MRI shows a peroneus longus tendinosis 
versus partial thickness intrasubstance tear.

Private medical reports dated in May 2006 from F.J.T., DPM 
shows that the veteran continued to complain of left ankle 
pain.  Neurovascular status was intact.  Pain was noted with 
palpation of the anterolateral aspect of the veteran's left 
ankle.  Instability was noted with attempted ankle joint ROM.  
The impression was chronic lateral ankle instability, left 
with peroneus longus intrasubstance tear.

Based upon the evidence of record, the Board finds that the 
veteran's left ankle disability is manifested by no more than 
marked limitation of motion.  The current 20 percent rating 
is the maximum schedular rating provided for limitation of 
ankle motion.  The rating schedule provides a higher rating 
for ankle disability where there is ankylosis of the ankle.  
See 38 C.F.R. § 4.71a, Code 5270.  However, the record 
includes no evidence of ankylosis (even with factors such as 
limitation due to pain, flare-ups, or use considered).  
Consequently, a schedular rating in excess of 20 percent is 
not warranted. 

Right great toe 

The veteran submitted a claim for increase in February 2001.  
He stated that the bunion on his right toe was painful and 
bothersome everyday.
VA treatment records from March 1999 to May 2001 include a 
September 2001 record which notes the veteran received a 5cc 
dexamethasone acetate injection in his right foot.

On November 2001 VA examination, it was noted that the bunion 
on the right foot was angled at 38 degrees.  There was some 
crepitus noted on the first metatarsophalangeal joint, but it 
was not swollen.  ROM was 30 degrees of extension, 50 degrees 
of flexion, and 20 degrees of inward and outward deviation.  
X-ray showed hallux valgus and metatarsus primus varus.  Mild 
to moderate bunion on the right foot was diagnosed.

On March 2005 VA examination, the veteran reported occasional 
pain.  He stated that he cannot stand up on his toes because 
it exacerbates his pain.  Physical examination revealed that 
the right great toe bunion was angled at 30 degrees.  There 
was pain with movement, especially with dorsiflexion of the 
first MTP joint.  Plantar flexion of the joint did not 
produce pain and could be done 0 to 30 degrees.  The examiner 
noted that the veteran had pain in the right bunion with 
repetitive walking.  There was no fatigue, weakness or lack 
of endurance following repetitive use except that caused by 
pain and there was no change in the range of motion of the 
right first MTP joint with repetitive use. 

On May 2006 VA examination, the veteran reported pain with 
weight bearing.  He indicated that the pain was increased by 
heavy lifting and pushing heavy objects.  He stated that his 
pain was a 6 out of 10 and only improved with rest.  He 
stated that he had decreased ROM in the toe.  He reported 
that he had to wear a larger shoe in order to accommodate the 
bunion.  He denied the use of an assistive device or brace.  
He was able to walk a half-mile without difficulty.  He did 
not report any fatigability or weakness.  Physical 
examination revealed a normal gait.  There was tenderness, 
swelling and warmth.  There was deviation of the great toe.  
The diagnosis was mild impairment related to daily weight 
bearing; no associated flares.

There is no specific diagnostic code for rating bunions, and 
this disability must be rated by analogy.  See 38 C.F.R. 
§ 4.20.  The RO has rated the disability 10 percent under 
Code 5280 (for unilateral hallux valgus), which provides a 
single 10 percent rating when the disability is severe (if 
equivalent to amputation of the great toe) or if operated 
with resection of the metatarsal head.  See 38 C.F.R. 
§ 4.71a.  As the veteran's right great toe bunion is already 
assigned the maximum rating under Code 5280, consideration of 
an increased rating must be under other potentially 
applicable codes for rating foot disability.  

As the veteran does not have pes planus (and such disability 
is not service connected), the provisions of Code 5276 do not 
apply.  As weak foot is rated based on the underlying 
condition (and not noted), Code 5277 does not apply.  The 
maximum rating for metatarsalgia and hammer toe is 10 percent 
(and hammer toe is not noted); hence, Codes 5279, 5282 are of 
no benefit to the veteran/do not apply.  Code 5281 (for 
hallux rigidus) provides for rating as hallux valgus (under 
Code 5280).  As claw foot is not shown/service connected, 
Code 5278 does not apply; and as malunion or nonunion of 
tarsal or metatarsal bones is not shown, Code 5283 does not 
apply.  38 C.F.R. § 4.71a.

The only other potentially applicable code is Code 5284 (for 
other foot injuries), which provides a 10 percent rating when 
moderate, a 20 percent rating when moderately severe, and a 
30 percent rating when severe.  38 C.F.R. § 4.71a.

On close review of the medical evidence of record, the Board 
finds that the disability picture presented by the veteran's 
right great toe bunion is consistent with no more than 
moderate foot injury.  Although he complains of chronic pain, 
May 2006 VA examination found normal gait, and that he did 
not require a right foot assistive device to ambulate.  
Although the veteran reported decreased ROM in the right 
great toe, this (along with associated pain with absence of 
further impairment of function due to pain) is recognized by 
the 10 percent rating assigned.  In short, there are no 
objective findings reflective of more than moderate foot 
injury/impairment.  Consequently, a schedular rating in 
excess of 10 percent is not warranted.  

Regarding both of the disabilities at issue, the Board has 
also considered whether the facts presented raise a question 
of entitlement to extraschedular consideration under 
38 C.F.R. § 3.321.  Inasmuch as it is neither shown nor 
alleged that the left ankle disability or the right great toe 
disability has required frequent hospitalization, caused 
marked interference with employment (notably, he is able to 
work despite his reported flare-ups regarding left ankle), or 
involves any other factors of similar gravity, referral for 
extraschedular consideration is not indicated.

In short, the disability picture presented is not one 
consistent with the degree of severity warranting the next 
higher, 20 percent, rating for left ankle disability (and 
does not approximate such a level of severity) or a schedular 
rating in excess of 10 percent for right great toe 
disability.  The preponderance of the evidence is against 
these claims.  Hence, they must be denied.


ORDER 

A rating in excess of 20 percent for a left ankle disability 
is denied.

A rating in excess of 10 percent for a right great toe bunion 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


